Exhibit 10.47

 



Dated                 2017

 

XENETIC BIOSCIENCES (UK) LIMITED

and

LIPOXEN TECHNOLOGIES LIMITED

and

XENETIC BIOSCIENCES INC.

and

MICHAEL SCOTT MAGUIRE

 

 

 

 

 

 

SETTLEMENT AGREEMENT

 

 

Without prejudice and subject to contract

 

 

 

 

 

 

 

 

 

 

 

 



  

 

 

 



Table OF Contents

1. Interpretation 2 2. Arrangements until termination 4 3. Termination payment 5
4. Payment conditions 6 5. Legal fees 6 6. Waiver of claims 6 7. Indemnities 8
8. Company property and information 9 9. Employee warranties and acknowledgments
10 10. Resignation from offices 10 11. Confidentiality, announcements and
reference 10 12. Directors Liability Insurance 12 13. Guarantee 12 14. Entire
agreement 12 15. Variation 12 16. Third party rights 12 17. Governing law 13 18.
Jurisdiction 13 19. Subject to contract and without prejudice 13 20.
Counterparts 13       Schedule   Schedule 1 Claims 14 Schedule 2 Adviser's
certificate 17 Schedule 3 Second Settlement Agreement 18 Schedule 4 Announcement
23 Schedule 5 Reference 26

 

 



   

 

 

This Agreement is dated               2017.

 

Parties

 

(1)Xenetic Biosciences (UK) Limited incorporated and registered in England and
Wales with company number 03213174 whose registered office is at 5th Floor, 15
Whitehall, London, SW1A 2DD (the "Company");

 

(2)Lipoxen Technologies Limited incorporated and registered in England and Wales
with company number 03401495 whose registered office is at 5th Floor, 15
Whitehall London SW1A 2DD (“LTL”);

 

(3)Xenetic Biosciences Inc., a Nevada Corporation with a principal place of
business at 99 Hayden Avenue, Suite 230, Lexington, MA 02421 (“XBIO”);

 

(4)Michael Scott Maguire of 23 Palace Court, London, W2 4LP (the “Employee”).

 

Background

 

(A)The Employee was appointed as CEO of Lipoxen Plc in March 2004, after which
Lipoxen Plc acquired Lipoxen Technologies Limited (“LTL”).

 

(B)In November 2009 the Employee entered into the Service Agreement.

 

(C)In 2011 Lipoxen Plc changed its name to Xenetic Biosciences Plc.

 

(D)Pursuant to a subsequent merger between Xenetic Biosciences Plc and Xenetic
Biosciences, Inc., Xenetic Biosciences Plc was renamed Xenetic Biosciences (UK)
Limited.

 

(E)The parties have agreed that the Employee’s role of CEO ceased on 26 October
2017 and that thereafter he shall continue in employment with the Xenetic Group
(with his employment transferring to Lipoxen Technologies Limited, an associated
employer of the Company for the purposes of section 231 of the Employment Rights
Act 1996) albeit in a new role (the “New Role”). The New Role will entail both a
change in duties and a drop in earnings. In recognition of this change
compensation as set out in this Agreement will be paid.

 

(F)The New Role involves advising the management and Board of Directors of XBIO
on matters relating to the strategy, technology, operations and history of the
Group. In particular, given the Executive’s long history and relationships with
Shire plc and its affiliates (“Shire”) the Executive shall work with the CEO of
XBIO to continue transitioning primary responsibility for, and point of contact
with, Shire. Notwithstanding the foregoing, the Executive shall be reasonably
available to address routine inquiries from Company management.

 

(G) Between the date of this Agreement and 31 October 2018 or such earlier date
as agreed by the parties (the “Termination Date”) the Employee will be employed
by Lipoxen Technologies Limited in the New Role, the terms of which shall be set
out in a new service agreement. Nothing in this Agreement shall prevent Lipoxen
Technologies Limited from having the ability to terminate the Employee’s
employment immediately in the event that the Employee commits an act of gross
misconduct.

 

 

 



 1 

 

 

(H)The parties have entered into this Agreement to record and implement the
terms on which they have agreed to settle any claims which the Employee has or
may have in connection with his employment as CEO or its termination against the
Company or any Group Company (as defined below) or its or their officers or
employees whether or not those claims are, or could be, in the contemplation of
the parties at the time of signing this Agreement, and including, in particular,
the statutory complaints which the Employee raises in this Agreement.

 

(I)The Employee and Xenetic Biosciences (UK) Limited, Lipoxen Technologies
Limited, Xenetic Biosciences Inc. will enter into a Second Settlement Agreement
on, or within 7 days after, the earlier of the Termination Date or such earlier
date as the Employee’s employment in the New Role terminates.

 

(J)The Company enters into this Agreement for itself and as agent and trustee
for all Group Companies and it is authorised to do so. It is the parties'
intention that each Group Company should be able to enforce any rights it has
under this Agreement, subject to and in accordance with the Contracts (Rights of
Third Parties) Act 1999.

 

(K)Nothing in this Agreement shall settle or compromise any claim the Employee
may have against any person, entity or company which claim does not arise from
or is part of the Xenetic Group of companies.

 

 

Agreed terms

 

1.Interpretation

 

The following definitions and rules of interpretation apply in this Agreement.

 

"Adviser" Paul Seath of Bates Wells Braithwaite, 10 Queen Street Place, London
EC4R 1BE.     "Board" the board of directors of the Company (including any
committee of the board duly appointed by it).     "Confidential Information"
information in whatever form (including, without limitation, in written, oral,
visual or electronic form or on any magnetic or optical disk or memory and
wherever located) relating to the business, products, affairs and finances of
the Company or any Group Company for the time being confidential to the Company
or any Group Company and trade secrets including, without limitation, technical
data and know-how relating to the business of the Company or any Group Company
or any of its or their suppliers, clients, customers, agents, distributors,
shareholders or  management, including (but not limited to) information that the
Employee created, developed, received or obtained in connection with his
employment, whether or not such information (if in anything other than oral
form) is marked confidential.

 

 



 2 

 

 

"Copies" copies or records of any Confidential Information in whatever form
(including, without limitation, in written, oral, visual or electronic form or
on any magnetic or optical disk or memory and wherever located) including,
without limitation, extracts, analysis, studies, plans, compilations or any
other way of representing or recording and recalling information which contains,
reflects or is derived or generated from Confidential Information.     "Group
Company" the Company, and any company in the Xenetic Group           “Service
Agreement” the contract between the entity formerly known as Lipoxen Plc and the
Employee dated 3 November 2009.     “Xenetic Group Xenetic Biosciences Inc. (the
US parent company), Xenetic Bioscience Inc. (a US corporation being a wholly
owned subsidiary of Xenetic Biosciences (UK) Limited), Xenetic Biosciences (UK)
Limited (a UK company being a wholly owned subsidiary of Xenetic Biosciences,
Inc), Lipoxen Technologies Limited (a UK company being a wholly owned subsidiary
of Xenetic Biosciences (UK) Limited) and SymbioTec GmbH (a German company being
a wholly owned subsidiary of Xenetic Biosciences (UK) Limited

 

1.1The headings in this Agreement are inserted for convenience only and shall
not affect its construction.

 

1.2A reference to a particular law is a reference to it as it is in force for
the time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 

1.3Unless the context otherwise requires, a reference to one gender shall
include a reference to the other genders.

 

1.4Unless the context otherwise requires, words in the singular shall include
the plural and in the plural shall include the singular.

 

1.5The Schedules shall form part of this Agreement and shall have effect as if
set out in full in the body of this Agreement. Any reference to this Agreement
includes the Schedules.

 

1.6References to any officers or employees of the Company or any member of the
Xenetic Group is a reference to such officer or employee acting in their
capacity as an officer or employee of such company and in no other capacity.

 

 

 



 3 

 

 

2.Arrangements until termination

 

2.1The Employee’s notice period shall commence on the date of this Agreement.
The Employee’s employment with the Company will therefore terminate on 31
October 2018 (the “Termination Date”).

 

2.2The Employee's role of Group CEO with the Company ended on 26 October 2017.

 

2.3Regardless of whether or not the Employee enters into the Second Settlement
Agreement referred to at clause 2.9 below, the Company shall pay the Employee
his salary and contractual benefits up to the Termination Date in the usual way.
For the avoidance of doubt, the Employee’s contractual benefits are family
private medical insurance, travel insurance, permanent health insurance, monthly
health checks, family dental, life insurance, payment for US tax return advice
(in respect of which the invoice for 2016 advice is outstanding and the invoice
for 2017 is yet to be submitted).

 

2.3.1The Company (and the Xenetic Group) shall continue to pay all premiums due
in respect of any insurance in place to cover the benefits set out in clause 2.3
above.

 

2.3.2The Company (and the Xenetic Group) shall make reasonable efforts to renew
the insurance policy which currently underwrites the Employee’s contractual
entitlement to permanent health insurance. If having done so the Company (or the
Xenetic Group) cannot renew that insurance policy the Employee’s entitlement to
permanent health insurance shall cease.

 

2.4The Employee will submit his expense claims and the Company shall reimburse
the Employee for any business expenses properly incurred on or before the
Termination Date in the usual way.

 

2.5The payments in this clause 2 are subject to the income tax and National
Insurance contributions that the Company is obliged by law to pay or deduct.

 

2.6Notwithstanding any terms of this Agreement, or the facts and circumstances
referred to in this Agreement and regardless of whether or not the Employee
enters into the Second Settlement Agreement referred to at clause 2.9 below, the
Employee will continue to be entitled to the following:

 

(a)       any share options which have been granted to him subject to the terms
of the replacement incentive share option agreement entered into between (1) the
Employee, (2) XBIO and (3) the Company dated 23 January 2014 (the “UK Share
Option Agreement”); and

 

(b)       any share options which have been granted to him subject to the rules
of the XBIO equity incentive plan, effective 23 January 2014 (the “2014 US
Equity Incentive Plan”) (including but not limited to non-qualified options and
unapproved options), and any such options granted under the 2014 US Equity
Incentive Plan, and not yet vested at the date of this Agreement shall continue
to vest during the Employee’s notice period (referred to at clause 2.1 above) in
accordance with the rules of the 2014 US Equity Incentive Plan.

 

 

 



 4 

 

 

2.7The parties agree that the vesting of such options which have not vested as
at the Termination Date shall be accelerated such that all unvested options
under the UK Share Option Agreement and the 2014 US Equity Incentive Plan
(collectively, the “Option Agreements”) as at the Termination Date shall vest
immediately and all vested options will be capable of exercise until 10 June
2020 (or such longer period, if any, as provided for in each respective Option
Agreement).

 

2.8For the avoidance of doubt and notwithstanding any terms of this Agreement,
the parties acknowledge and agree that any other equity instruments held by or
in favour of the Employee in respect of a Group Company (including, but not
limited to, the Employee’s JSOP and warrant entitlements) shall remain in full
force and effect in accordance with the rules of such equity instrument.

 

2.9Between the date of this Agreement and the Termination Date the Employee will
be employed by LTL in the New Role, the terms of which are set out in a separate
service agreement (the “New Service Agreement”) and for the avoidance of doubt,
the Employee will not be required to undertake any duties outside the scope of
the New Role. Nothing in this Agreement shall prevent LTL from having the
ability to terminate the Employee’s employment immediately in the event that the
Employee commits an act of gross misconduct.

 

2.10On or within 7 days after the later of the Termination Date or such earlier
date as the Employee’s employment in the New Role terminates, the Employee will
enter into the Second Settlement Agreement unless his employment terminates as a
result of LTL’s breach of contract.

 

2.11The parties have entered into this Agreement to record and implement the
terms on which they have agreed to settle any claims which the Employee has or
may have in connection with his employment as CEO, including but not limited to
those specified in Schedule 1 attached hereto.

 

2.12Nothing in this Agreement or the New Service Agreement shall prevent the
Employee from working for anyone else (or for himself) or being engaged,
concerned or having any financial interest in any capacity in any other
business, trade, profession or occupation during the term of the New Service
Agreement. For the avoidance of doubt, this includes any non-executive board
roles.

 

2.13The Company shall settle any outstanding invoices the Employee has in
respect of advice relating to his proposed move to Executive Chairman and his
resignation as a Director of a Group Company.

 

3.Termination payment

 

3.1Subject to any applicable conditions in clause 4 being met, the Company will,
without admission of liability, pay the Employee as compensation in connection
with the termination of his role as CEO £30,000 (the “Termination Payment”) in
one instalment. The Company will pay the Termination Payment by bank transfer to
the Employee’s normal bank account within five days of receipt by the Company of
this Agreement signed by the Employee and certified by the Employee’s Adviser.

 

3.2The Company and the Employee believe that the Termination Payment can be paid
tax-free. The Employee shall be responsible for any further tax and employee's
National Insurance contributions due in respect of payments set out above and
shall indemnify the Company in respect of such liability in accordance with
clause 7.1.

 

 

 



 5 

 

 

4.Payment conditions

 

4.1The payment under clause 3.1 of this Agreement is subject to the following
conditions being met:

 

4.1.1the Employee not having been in repudiatory breach of this Agreement;

 

4.1.2the Employee hereby undertaking to enter into the Second Settlement
Agreement and to provide the Company with the same signed by the Employee and
certified by the Employee’s Advisor.

 

5.Legal fees

 

The Company shall pay the reasonable legal fees (up to a maximum of £27,000 plus
VAT including disbursements) incurred by the Employee in obtaining advice on the
termination of his employment and the terms of this Agreement, such fees to be
payable to the Adviser on production of an invoice addressed to the Employee
(such fees to be payable to the Adviser within 21 days of production of an
invoice) but marked as payable by the Company, The Adviser’s fees shall be the
only legal or professional fees reimbursable to the Employee or paid on behalf
of the Employee by the Company under the Agreement (up to a maximum of £27,000
plus VAT).

 

6.Waiver of claims

 

6.1Save as provided for under clauses 2.3, 2.6, 2.7, 2.8 or otherwise under this
Agreement, the Employee agrees that the terms of this Agreement are offered by
the Company without any admission of liability on the part of the Company and
are in full and final settlement of all and any claims or rights of action that
the Employee has or may have against the Company or any Group Company or its
officers or employees whether arising out of his employment as CEO and director
of XBIO and the Company or their termination, whether under common law,
contract, statute or otherwise, whether such claims are, or could be, known to
the parties or in their contemplation at the date of this Agreement in any
jurisdiction and including, but not limited to, the claims specified in Schedule
1 (each of which is hereby intimated and waived).

 

6.2The waiver in clause 6.1 shall not apply to the following:

 

6.2.1any claims by the Employee to enforce this Agreement;

 

6.2.2claims in respect of personal injury of which the Employee is not aware and
could not reasonably be expected to be aware at the date of this Agreement;

 

6.2.3any claims in relation to accrued pension entitlements;

 

6.2.4any claims in relation to the Employee’s rights as a shareholder in the
Company and other Group Companies; and

 

6.2.5any claims in relation to the Employee’s contractual right to permanent
health insurance so long as the current insurance policy (number G01669 / 9441
(effective from 21 June 2017)) or any renewal policy is in place.

 

 

 



 6 

 

 

6.3The Employee warrants that:

 

6.3.1before entering into this Agreement he received independent advice from the
Adviser as to the terms and effect of this Agreement and, in particular, on its
effect on his ability to pursue any complaint before an employment tribunal or
other court;

 

6.3.2the Adviser has confirmed to the Employee that they are a solicitor holding
a current practising certificate and that there is in force a policy of
insurance covering the risk of a claim by the Employee in respect of any loss
arising in consequence of their advice;

 

6.3.3the Adviser shall sign and deliver to the Company a letter in the form
attached as Schedule 2 to this Agreement;

 

6.3.4before receiving the advice the Employee disclosed to the Adviser all facts
and circumstances that may give rise to a claim by the Employee against the
Company or any Group Company;

 

6.3.5the only claims that the Employee has or may have against the Company or
any Group Company or its officers or employees (whether at the time of entering
into this Agreement or in the future) relating to his employment with the
Company or the termination of his role as CEO and as director of XBIO and the
Company are specified in clause 6.1; and.

 

6.3.6the Employee is not aware of any facts or circumstances that may give rise
to any claim against the Company or any Group Company or any of its employees
other than those claims specified in clause 6.1.

 

The Employee acknowledges that the Company acted in reliance on these warranties
when entering into this Agreement.

 

6.4The Employee acknowledges that the conditions relating to settlement
agreements under section 147(3) of the Equality Act 2010, section 77(4A) of the
Sex Discrimination Act 1975 (in relation to claims under that Act and the Equal
Pay Act 1970), section 72(4A) of the Race Relations Act 1976, paragraph 2 of
Schedule 3A to the Disability Discrimination Act 1995, paragraph 2(2) of
Schedule 4 to the Employment Equality (Sexual Orientation) Regulations 2003,
paragraph 2(2) of Schedule 4 to the Employment Equality (Religion or Belief)
Regulations 2003, paragraph 2(2) of Schedule 5 to the Employment Equality (Age)
Regulations 2006, section 288(2B) of the Trade Union and Labour Relations
(Consolidation) Act 1992, section 203(3) of the Employment Rights Act 1996,
regulation 35(3) of the Working Time Regulations 1998, section 49(4) of the
National Minimum Wage Act 1998, regulation 41(4) of the Transnational
Information and Consultation etc. Regulations 1999, regulation 9 of the
Part-Time Workers (Prevention of Less Favourable Treatment) Regulations 2000,
regulation 10 of the Fixed-Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002, regulation 40(4) of the Information and
Consultation of Employees Regulations 2004, paragraph 13 of the Schedule to the
Occupational and Personal Pension Schemes (Consultation by Employers and
Miscellaneous Amendment) Regulations 2006, regulation 62 of the Companies (Cross
Border Mergers) Regulations 2007 and section 58 of the Pensions Act 2008 have
been satisfied.

 

 

 



 7 

 

 

6.5The waiver in clause 6.1 shall have effect irrespective of whether or not, at
the date of this Agreement, the Employee is or could be aware of such claims or
have such claims in his express contemplation (including such claims of which
the Employee becomes aware after the date of this Agreement in whole or in part
as a result of new legislation or the development of common law or equity).

 

6.6The Employee agrees that, except for the payments and benefits provided for
in, referred to in, or excluded from this Agreement and the New Service
Agreement governing the New Role, and subject to the waiver in clause 6.1, he
shall not be eligible for any further payment from the Company or any Group
Company relating to his employment or the termination of his role as CEO and as
director of XBIO and the Company and without limitation to the generality of the
foregoing, he expressly waives any right or claim that he has or may have to
payment of bonuses, any benefit or award programme or grant of equity interest,
or to any other benefit, payment or award he may have received had his role as
CEO not terminated.

 

7.Indemnities

 

7.1Save in respect of any payments arising out of clauses 7.3 to 7.6 below, the
Employee shall indemnify the Company on a continuing basis in respect of any
income tax or National Insurance contributions (save for employers' National
Insurance contributions) due in respect of the payments and benefits in
clause 3.1 (and any related interest, penalties, costs and expenses). The
Company shall give the Employee reasonable notice of any demand for tax which
may lead to liabilities on the Employee under this indemnity and shall provide
him with reasonable access to any documentation he may reasonably require to
dispute such a claim (provided that nothing in this clause shall prevent the
Company from complying with its legal obligations with regard to HM Revenue and
Customs or other competent body).

 

7.2If the Employee is ever in repudiatory breach of this Agreement or pursues a
claim against the Company or any Group Company in breach of this Agreement, he
agrees to indemnify the Company for any losses suffered as a result thereof,
including all reasonable legal and professional fees incurred.

 

7.3The Company agrees and undertakes to pay to HMRC any late payment interest
and penalties raised on the Company by H M Revenue & Customs as a consequence of
the Company's late payment of income tax and NICs payable as a result of the
Promissory Note and security agreement issued to the Employee in July 2016.  It
is recognised that the Employee has paid to the Employer all the income tax and
employee national insurance payable by the Company in respect of the loan note.

 

7.4The Company agrees to indemnify the Employee against one half of any income
tax liability of the Employee under section 222 of the Income Tax (Earnings and
Pensions) Act 2003 (“Section 222”) in relation to the Promissory Note and
security agreement issued to the Employee in July 2016. In addition, the Company
agrees to indemnify the Employee against one half of any employee National
Insurance contributions arising as a result of Section 222.

 

 

 



 8 

 

 

7.5In satisfaction of such indemnity the Company shall pay to the Employee, no
later than 31 December 2017, a cash sum, net of income tax and National
Insurance contributions, of an amount which is sufficient to enable the Employee
to pay to HMRC (under self-assessment) one half of the amount of income tax due
under Section 222. In relation to the Employee’s National Insurance
contributions liability arising as a result of Section 222, the Company will pay
an additional cash sum, net of income tax and National Insurance contributions,
of an amount which is sufficient to cover one half of the Employee’s NIC
liability as a result of Section 222. This payment will be made at the same time
that the earnings for NIC purposes are processed through the payroll system,
included in a payslip and reported to HMRC.

 

7.6The Employee shall, no later than 1 February 2018, confirm to the Company
that he has included the Section 222 amount in his self-assessment tax return
for the year to 5 April 2017. The Employee will inform the Company if he makes
any submission or claim to HMRC that the Section 222 amount is lower than the
amount to be reported by the Company on a revised form P11D for the year to 5
April 2017. If the Employee makes such a submission or claim then the Employee
will be required to account to the Company in relation to half of the consequent
reduction in the indemnity provided for in clause 7.4.

 

8.Company property and information

 

8.1The Employee shall, before the Termination Date, return to the Company :

 

8.1.1all Confidential Information and Copies;

 

8.1.2all property belonging to the Company in satisfactory condition including
(but not limited to) any company credit card, keys, security pass, identity
badge, mobile telephone, pager, lap-top computer or fax machine but not his
laptop, which he purchased; and

 

8.1.3all documents and copies (whether written, printed, electronic, recorded or
otherwise and wherever located) made, compiled or acquired by him during his
employment with the Company or relating to the business or affairs of the
Company or any Group Company or their business contacts

 

in the Employee's possession or under his control.

 

8.2The Employee shall, before the Termination Date, erase irretrievably any
information relating to the business or affairs of the Company or any Group
Company or its business contacts from computer and communications systems and
devices owned or used by him outside the premises of the Company, including such
systems and data storage services provided by third parties (to the extent
technically practicable).

 

8.3The Employee shall, if requested to do so by the Company or Board, provide a
signed statement that he has complied fully with his obligations under
clause 8.1 and clause 8.2 and shall provide it with such reasonable evidence of
compliance as may be requested.

 

 

 



 9 

 

 

8.4The Company shall procure that the Employee’s mobile telephone number shall
be transferred into his name as soon as possible after the date of this
Agreement and in any event by the Termination Date.

 

9.Employee warranties and acknowledgments

 

9.1As at the date of this Agreement, the Employee warrants and represents to the
Company that there are no circumstances of which the Employee is aware or of
which the Employee ought reasonably to be aware which would amount to a
repudiatory breach by the Employee of any express or implied term of the
Employee's Service Agreement which would entitle (or would have entitled) the
Company to terminate the Employee's employment without notice or payment in lieu
of notice and any payment to the Employee pursuant to clause 3 is conditional on
this being so.

 

9.2The Employee agrees to make himself available to, and to cooperate with, the
Company or its advisers in any internal investigation or administrative,
regulatory, judicial or quasi-judicial proceedings. The Employee acknowledges
that this could involve, but is not limited to, responding to or defending any
regulatory or legal process, providing information in relation to any such
process, preparing witness statements and giving evidence in person on behalf of
the Company. The Company shall reimburse any reasonable expenses and/or lost
income incurred by the Employee as a consequence of complying with his
obligations under this clause, provided that such expenses are approved in
advance by the Company.

 

9.3The Employee acknowledges that he is not entitled to any compensation for the
loss of any rights or benefits under any share option, bonus, long-term
incentive plan or other profit sharing scheme operated by the Company or any
Group Company in which he may have participated, other than the payments
referred to in clauses 2 and 3.

 

10.Resignation from offices

 

10.1The Employee acknowledges that, with effect from 26 October 2017, he has
resigned from his positon as CEO of the Company.

 

10.2The Employee irrevocably appoints the Company to be his attorney in his name
and on his behalf to sign, execute or do any such instrument or thing and
generally to use his name in order to give the Company (or its nominee) the full
benefit of the provisions of this clause.

 

11.Confidentiality, announcements and reference

 

11.1The Employee acknowledges that, as a result of his employment as CEO and his
continued employment with LTL he has had (and will have) access to Confidential
Information. Without prejudice to his common law duties, the Employee shall not
(except as authorised or required by law or as authorised by the Company) at any
time after the Termination Date:

 

11.1.1use any Confidential Information; or

 

 



 10 

 

 

11.1.2make or use any Copies; or

 

11.1.3disclose any Confidential Information to any person, company or other
organisation whatsoever.

 

11.2The restrictions in clause 11.1 do not apply to any Confidential Information
which is in or comes into the public domain other than through the Employee's
unauthorised disclosure.

 

11.3Subject to clause 11.6, the Employee and the Company confirm that they have
kept and agree to keep the existence and terms of this Agreement and the
circumstances concerning the termination of the Employee's role as CEO
confidential, save where such disclosure is to HM Revenue & Customs, required by
law or (where necessary or appropriate) to:

 

11.3.1the Employee's spouse, civil partner or partner, immediate family or legal
or professional advisers, provided that they agree to keep the information
confidential; or

 

11.3.2the Employee's insurer for the purposes of processing a claim for loss of
employment.

 

11.4The Company may also disclose the existence and terms of this Agreement to
the Company's officers, employees or legal or professional advisers on a need to
know basis, provided that they agree to keep the information confidential.

 

11.5The Company may make an announcement on signature of this Agreement in the
form set out in Schedule 4 and neither party will make any statement to third
parties (save as specified in clauses 11.3 and 11.6) which is inconsistent with
that announcement.

 

11.6Subject to clause 11.7, the Company or any Group Company may make such
announcements and disclosures about the Employee resigning as CEO and the terms
set out in this Agreement as required by US regulatory requirements.

 

11.7Save as in pursuance of any legitimate legal action (including pre-action)
the Employee shall not make any adverse or derogatory comment about any Group
Company, its or their officers or employees and all Group Companies shall use
reasonable endeavours to ensure that its or their employees and officers shall
not make any adverse or derogatory comment about the Employee. The Employee
shall not do anything which shall, or may, bring any Group Company, its or their
officers or employees into disrepute and all Group Companies shall use
reasonable endeavours to ensure that its employees and officers shall not do
anything which shall, or may, bring the Employee into disrepute.

 

11.8Nothing in this clause 11 shall prevent the Employee from making a protected
disclosure under section 43A of the Employment Rights Act 1996 and nothing in
this clause 11 shall prevent the Company from making such disclosure as it is
required by law to make. Notwithstanding the foregoing, the Employee and the
Company mutually warrant that neither is currently aware of any grounds which
would justify a protected disclosure.

 

11.9On signature of this Agreement and on receipt of a written request from a
potential employer, the Company shall provide a reference in the form set out in
Schedule 5 to this Agreement and any oral reference provided will be on no less
favourable terms.

 

 



 11 

 

 

12.Directors Liability Insurance

 

12.1The Company warrants that it has and will continue to maintain directors’
liability insurance covering the Company and any Group Company.

 

13.Guarantee

 

13.1XBIO shall guarantee all payments, benefits and indemnities under this
Agreement (including but not limited to those provided under clauses 2.3 and
7.3, 7.4 and 7.5) and shall pay them as they fall due if the Company does not.

 

14.Entire agreement

 

14.1Each party on behalf of itself and, in the case of the Company, as agent for
any Group Companies acknowledges and agrees with the other party (the Company
acting on behalf of itself and as agent for each Group Company) that:

 

14.1.1this Agreement and any document referred to in it constitutes the entire
agreement between the parties and any Group Company and supersedes and
extinguishes all agreements, promises, assurances, warranties, representations
and understandings between them whether written or oral, relating to its subject
matter;

 

14.1.2in entering into this Agreement it does not rely on , and shall have no
remedies in respect of, any statement, representation, assurance or warranty
(whether made innocently or negligently) that is not set out in this Agreement;
and

 

14.1.3it shall have no claim for innocent or negligent misrepresentation based
on any statement in this Agreement.

 

14.2Nothing in this Agreement shall, however, operate to limit or exclude any
liability for fraud.

 

15.Variation

 

No variation of this Agreement shall be effective unless it is in writing and
signed by the parties (or their authorised representatives).

 

16.Third party rights

 

16.1Any third party shall be entitled to enforce the benefits conferred on it by
clauses 6, 8, 11 and 12 of this Agreement.

 

16.2Except as expressly provided in clause 15.1, no person other than the
Employee and the Company or any Group Company shall have any rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement. This does not affect any right or remedy of a third party which
exists, or is available, apart from that Act.

 

 

 



 12 

 

 

17.Governing law

 

This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

 

18.Jurisdiction

 

Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute, claim arising out of or in
connection with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).

 

19.Subject to contract and without prejudice

 

This Agreement shall be deemed to be without prejudice and subject to contract
until such time as it is signed by both parties and dated, when it shall be
treated as an open document evidencing a binding agreement.

 

20.Counterparts

 

This Agreement may be executed and delivered in any number of counterparts, each
of which, when executed, shall constitute a duplicate, but all the counterparts
shall together constitute the one agreement.

 

 

 

 



 13 

 

Schedule 1
Claims

 

1.1for breach of contract or wrongful dismissal;

 

1.2for unfair dismissal, under section 111 of the Employment Rights Act 1996;

 

1.3in relation to the right to a written statement of reasons for dismissal,
under section 93 of the Employment Rights Act 1996;

 

1.4for a statutory redundancy payment, under section 163 of the Employment
Rights Act 1996;

 

1.5in relation to an unlawful deduction from wages or unlawful payment, under
section 23 of the Employment Rights Act 1996;

 

1.6for unlawful detriment, under section 48 of the Employment Rights Act 1996 or
section 56 of the Pensions Act 2008;

 

1.7in relation to written employment particulars and itemised pay statements,
under section 11 of the Employment Rights Act 1996;

 

1.8in relation to guarantee payments, under section 34 of the Employment Rights
Act 1996;

 

1.9in relation to suspension from work, under section 70 of the Employment
Rights Act 1996;

 

1.10in relation to parental leave, under section 80 of the Employment Rights Act
1996;

 

1.11in relation to a request for flexible working, under section 80H of the
Employment Rights Act 1996;

 

1.12in relation to time off work, under sections 51, 54, 57, 57B, 60, 63 and 63C
of the Employment Rights Act 1996;

 

1.13in relation to working time or holiday pay, under regulation 30 of the
Working Time Regulations 1998;

 

1.14for direct or indirect discrimination, harassment or victimisation related
to sex, marital or civil partnership status, pregnancy or maternity or gender
reassignment under section 120 of the Equality Act 2010 and/or direct or
indirect discrimination, harassment or victimisation related to sex, marital or
civil partnership status, gender reassignment, pregnancy or maternity under
section 63 of the Sex Discrimination Act 1975;

 

1.15for direct or indirect discrimination, harassment or victimisation related
to race under section 120 of the Equality Act 2010;

 

1.16for direct or indirect discrimination, harassment or victimisation related
to disability, discrimination arising from disability, or failure to make
adjustments under section 120 of the Equality Act 2010 and/or direct
discrimination, harassment or victimisation related to disability,
disability-related discrimination or failure to make adjustments under section
17A of the Disability Discrimination Act 1995;

 

 

 



 14 

 

 

1.17for direct or indirect discrimination, harassment or victimisation related
to religion or belief under section 120 of the Equality Act 2010 and/or under
regulation 28 of the Employment Equality (Religion or Belief) Regulations 2003;

 

1.18for direct or indirect discrimination, harassment or victimisation related
to sexual orientation, under section 120 of the Equality Act 2010 and/or under
regulation 28 of the Employment Equality (Sexual Orientation) Regulations 2003;

 

1.19for direct or indirect discrimination, harassment or victimisation related
to age, under section 120 of the Equality Act 2010 and/or under regulation 36 of
the Employment Equality (Age) Regulations 2006;

 

1.20in relation to the duty to consider working beyond retirement, under
paragraphs 11 and 12 of Schedule 6 to the Employment Equality (Age) Regulations
2006;

 

1.21for less favourable treatment on the grounds of part-time status, under
regulation 8 of the Part-Time Workers (Prevention of Less Favourable Treatment)
Regulations 2000;

 

1.22under regulations 27 and 32 of the Transnational Information and
Consultation etc. Regulations 1999;

 

1.23under regulations 29 and 33 of the Information and Consultation of Employees
Regulations 2004;

 

1.24under regulations 45 and 51 of the Companies (Cross-Border Mergers)
Regulations 2007;

 

1.25under paragraphs 4 and 8 of the Schedule to the Occupational and Personal
Pension Schemes (Consultation by Employers and Miscellaneous Amendment)
Regulations 2006;

 

1.26under sections 68A, 87, 137, 145A, 145B, 146, 168, 168A, 169, 170, 174 and
192 of the Trade Union and Labour Relations (Consolidation) Act 1992;

 

1.27in relation to the obligations to elect appropriate representatives or any
entitlement to compensation, under the Transfer of Undertakings (Protection of
Employment) Regulations 2006;

 

1.28in relation to the right to be accompanied under section 11 of the
Employment Relations Act 1999;

 

1.29in relation to refusal of employment, refusal of employment agency services
and detriment under regulations 5, 6 and 9 of the Employment Relations Act 1999
(Blacklists) Regulations 2010;

 

1.30in relation to the right to request time off for study or training under
section 63I of the Employment Rights Act 1996; and

 

1.31in relation to personal injury, which the Employee is aware of or ought
reasonably to be aware of at the date of this Agreement;

 

1.32for harassment under the Protection from Harassment Act 1997;

 

 



 15 

 

 

1.33for failure to comply with obligations under the Human Rights Act 1998;

 

1.34for failure to comply with obligations under the Data Protection Act 1998;
and

 

1.35arising as a consequence of the United Kingdom's membership of the European
Union.

 

 

 



 16 

 

 

 

Dear Sirs,

 

I am writing in connection with the agreement between my client, Scott Maguire,
and XENETIC BIOSCIENCES (UK) LIMITED, LIPOXEN TECHNOLOGIES LIMITED, and XENETIC
BIOSCIENCES INC. of today's date to confirm that:

 

1.       I, Paul Seath of Bates Wells Braithwaite, whose address is 10 Queen
Street Place, London, EC4R 1BE, am a Solicitor of the Senior Courts of England
and Wales who holds a current practising certificate.

 

2.       I have given Scott Maguire legal advice on the terms and effect of the
Agreement and, in particular, its effect on his ability to pursue the claims
specified in Schedule 1 of the Agreement.

 

3.       I gave the advice to Scott Maguire as a relevant independent adviser
within the meaning of the above acts and regulations referred to at clause 6.4.

 

4.       There is now in force (and was in force at the time I gave the advice
referred to above) a policy of insurance or an indemnity provided for members of
a profession or professional body covering the risk of claim by Scott Maguire in
respect of loss arising in consequence of the advice I have given him.

 

Yours faithfully,

 

 

 

 

Paul Seath

 

/s/ Paul Seath

 

November 2017

 



 17 

 

 

 

Schedule 2
Adviser's certificate

 

[DATE]

 

Dear Sirs,

 

I am writing in connection with the agreement between my client, Scott Maguire,
and XENETIC BIOSCIENCES (UK) LIMITED, LIPOXEN TECHNOLOGIES LIMITED, and XENETIC
BIOSCIENCES INC. of today's date to confirm that:

 

1.       I, Paul Seath of Bates Wells Braithwaite, whose address is 10 Queen
Street Place, London, EC4R 1BE, am a Solicitor of the Senior Courts of England
and Wales who holds a current practising certificate.

 

2.       I have given Scott Maguire legal advice on the terms and effect of the
Agreement and, in particular, its effect on his ability to pursue the claims
specified in Schedule 1 of the Agreement.

 

3.       I gave the advice to Scott Maguire as a relevant independent adviser
within the meaning of the above acts and regulations referred to at clause 6.4.

 

4.       There is now in force (and was in force at the time I gave the advice
referred to above) a policy of insurance or an indemnity provided for members of
a profession or professional body covering the risk of claim by Scott Maguire in
respect of loss arising in consequence of the advice I have given him.

 

Yours faithfully,

 

 

 

Paul Seath


 

 

 

[    ] October 2017

 

 



 18 

 

 

Schedule 3
Second Settlement Agreement

 

 

 

Without prejudice and subject to contract

 

This Agreement is made on ………………………………….between Xenetic Biosciences (UK) Limited
(the “Company”), Lipoxen Technologies Limited (“LTL”), Xenetic Biosciences Inc.
(“XBIO”) and Michael Scott Maguire (the “Employee”).

 

Background

 

A.The Company and the Employee have already entered into a settlement agreement
dated [ ] ("the First Settlement Agreement"). It is a term of the First
Settlement Agreement that the parties enter into a second settlement agreement
at the date the Employee’s employment terminates to confirm that the Employee
waives any additional claims that he might have against the Company or any Third
Party.

 

B.All the terms of the First Settlement Agreement continue to apply and remain
in force. They are not superseded by the terms of this Agreement. Furthermore,
all defined terms have the same meaning when used in this Agreement as in the
First Settlement Agreement.

 

1.Payment

 

1.1Subject to the terms and conditions set out in the First Settlement
Agreement, the Company will make the payments set out therein.

 

2.Settlement

 

2.1Save as provided for under clauses 2.3, 2.6, 2.7, 2.8 and 6.2 of the First
Settlement Agreement or otherwise provided for under the First Settlement
Agreement, (or in respect of any valid claim which may be made under any PHI
insurance policy) the Employee agrees that the terms of this Agreement are
offered by the Company without any admission of liability on the part of the
Company and are in full and final settlement of all and any claims or rights of
action that the Employee has or may have against the Company, LTL, XBIO or any
Group Company or its officers or employees whether arising out of his employment
with the Company or LTL or its termination or otherwise from events occurring
after the First Settlement Agreement was entered into, whether under common law,
contract, statute or otherwise, whether such claims are, or could be, known to
the parties or in their contemplation at the date of this Agreement in any
jurisdiction and including, but not limited to, the claims specified in Schedule
1 to the First Settlement Agreement (each of which is hereby intimated and
waived).

 

2.2Clause 2.1 above applies to all present and future claims, costs, expenses or
rights of action save in relation to any excluded matters and the matters
referred to in clause 6.2 of the First Settlement Agreement above and shall have
effect irrespective of whether or not the Employee is or could be aware of such
claims, costs, expenses or rights of action at the date of this Agreement and
irrespective of whether such claims, costs, expenses or rights of action are in
the express contemplation of the Company, LTL, XBIO and the Employee at the date
of this Agreement (including such claims of which the Employee becomes aware
after the date of this Agreement in whole or in part as a result of new
legislation or the development of common law or equity).

 

 

 



 19 

 

 

2.3The Employee hereby warrants that:

 

2.3.1He is not aware of any facts or circumstances which might give rise to a
claim against the Company, LTL, XBIO or any Group Company or its or their
officers or employees other than those set out in clause 2.1 or otherwise in the
First Settlement Agreement; and

 

2.3.2He has not and will not commence any legal or arbitration proceedings of
any nature against the Company, LTL or any Group Company in any jurisdiction
arising out of or in connection with his employment with the Company or LTL, its
termination or otherwise save for the purposes of enforcing the terms of the
First Settlement Agreement or this Agreement or in respect of claims excluded by
either Agreement.

 

2.4It is expressly agreed that, except as expressly provided for in, referred to
in, or excluded from this Agreement and the First Settlement Agreement the
Company, LTL and any Group Company shall have no further obligation to the
Employee and the Employee shall have no further entitlement under the Service
Agreement and the New Service Agreement.

 

3.Continuing obligations

 

3.1For the avoidance of doubt, the Employee confirms that clauses 11 and 12 of
the First Settlement Agreement remain in full force and effect notwithstanding
the execution of this Agreement.

 

4.Warranties

 

4.1The Employee hereby warrants that he:

 

4.1.1Has not at any time committed a repudiatory breach of his contract of
employment which would entitle LTL to terminate his employment without notice;

 

4.1.2Is not entering into this Agreement in reliance on any undertaking,
representation, warranty or arrangement of any nature not expressly set out in
this agreement; and

 

4.1.3Has not disclosed or communicated to any person the circumstances
surrounding the termination of his employment with the Company or LTL and the
facts or terms of this Agreement or the First Settlement Agreement, except to
his legal and professional advisers.

 

5.Legal advice

 

5.1The Employee has received advice from Paul Seath of Bates Wells Braithwaite,
10 Queen Street Place, London EC4R 1BE, a relevant independent adviser for the
purposes of section 203 of the Employment Rights Act 1996, as to the terms and
effect of this Agreement and, in particular, its effect on his ability to pursue
any complaint before an employment tribunal or other court.

 

5.2The Employee acknowledges that the conditions relating to settlement
agreements under section 147(3) of the Equality Act 2010, section 77(4A) of the
Sex Discrimination Act 1975 (in relation to claims under that Act and the Equal
Pay Act 1970), section 72(4A) of the Race Relations Act 1976, paragraph 2 of
Schedule 3A to the Disability Discrimination Act 1995, paragraph 2(2) of
Schedule 4 to the Employment Equality (Sexual Orientation) Regulations 2003,
paragraph 2(2) of Schedule 4 to the Employment Equality (Religion or Belief)
Regulations 2003, paragraph 2(2) of Schedule 5 to the Employment Equality (Age)
Regulations 2006, section 288(2B) of the Trade Union and Labour Relations
(Consolidation) Act 1992, section 203(3) of the Employment Rights Act 1996,
regulation 35(3) of the Working Time Regulations 1998, section 49(4) of the
National Minimum Wage Act 1998, regulation 41(4) of the Transnational
Information and Consultation etc. Regulations 1999, regulation 9 of the
Part-Time Workers (Prevention of Less Favourable Treatment) Regulations 2000,
regulation 10 of the Fixed-Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002, regulation 40(4) of the Information and
Consultation of Employees Regulations 2004, paragraph 13 of the Schedule to the
Occupational and Personal Pension Schemes (Consultation by Employers and
Miscellaneous Amendment) Regulations 2006, regulation 62 of the Companies (Cross
Border Mergers) Regulations 2007 and section 58 of the Pensions Act 2008 have
been satisfied.

 

 

 



 20 

 

 

5.3Paul Seath’s signature at the end of this Agreement confirms to the Company
and LTL that, to the best of his knowledge and belief, the statements set out in
clauses 5.2 and 5.3 of this Agreement are correct.

 

6.Legal Fees

 

6.1The Company agrees to pay reasonable legal fees incurred by the Employee in
connection with taking advice on the termination of his employment and the terms
of this Agreement up to a maximum of £375 plus VAT to be paid direct to the
Employee’s solicitor 28 days after the receipt from the Employee’s solicitor of
an invoice addressed to the Employee and marked payable by LTL.

 

7.Third parties

 

7.1Any third party shall be entitled to enforce the benefits conferred on it by
clauses 2 and 3 of this Agreement.

 

7.2Except as expressly provided in clause 6.1, no person other than the Employee
and the Company, LTL or any Group Company shall have any rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement. This does not affect any right or remedy of a third party which
exists, or is available, apart from that Act.

 

8.Governing law

 

8.1This Agreement and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

 

9.Jurisdiction

 

9.1Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).

 

10.Counterparts

 

10.1This Agreement may be executed in any number of counterparts, each of which,
when executed, shall constitute a duplicate and be an original, but all the
counterparts shall together constitutes the one agreement.

 

 



 21 

 

 

 

 

This Agreement, although marked “without prejudice” and “subject to contract”,
will upon signature by the parties and the adviser, be treated as an open
document evidencing an agreement binding on the parties.

 

 

 

Signed………………………………………………………….

 

Dated…………………………………………………………...

 

               on behalf of the Company

 

 

 

Signed………………………………………………………….

 

Dated…………………………………………………………...

 

               on behalf of LTL

 

Signed………………………………………………………….

 

Dated…………………………………………………………...

 

               on behalf of XBIO

 

 

 

Signed…………………………………………………………

 

Dated………………………………………………………….

 

Scott Maguire

 

 

 

Signed…………………………………………………………

 

Dated………………………………………………………….

 

Paul Seath of Bates Wells Braithwaite

 

 

 



 22 

 

 

Schedule 4
Announcement

 

CONFIDENTIAL DRAFT NOT FOR IMMEDIATE RELEASE

 

 

Xenetic Biosciences Appoints Jeffrey F. Eisenberg as Chief Executive Officer

 

LEXINGTON, MA – (October 31, 2017) – Xenetic Biosciences, Inc. (NASDAQ: XBIO)
(“Xenetic” or the “Company”), a clinical-stage biopharmaceutical company focused
on the discovery, research and development of next-generation biologic drugs and
novel orphan oncology therapeutics, announced today that it has appointed
Jeffrey F. Eisenberg as Chief Executive Officer. M. Scott Maguire will continue
to serve Xenetic during the management transition.

 

“On behalf of everyone at Xenetic, we would like to thank Scott for his years of
commitment and dedication to the Company. Mr. Maguire joined a company with a
collection of patents and transformed the Company into a clinical-stage
business, listing the company on NASDAQ last year.  His efforts were critical in
securing an exclusive license deal with, and a series of equity investments
from, Shire plc (LSE: SHP, NASDAQ: SHPG) (formerly Baxalta, Baxter Incorporated
and Baxter Healthcare) to develop a novel series of polysialylated blood
coagulation factors employing Xenetic's proprietary PolyXen™ technology
platform,” commented Adam Logal, Chairman of the Board of Xenetic.  “We believe
that Jeff’s appointment today as Chief Executive Officer is an important step in
the continued evolution of Xenetic. His industry experience and professional
track record are perfectly aligned with the Company’s strategic priorities, and
I believe he will do a tremendous job leading the Xenetic team and driving the
Company to its next phase of growth.”

 

Mr. Eisenberg joined the Xenetic management team in December 2016 as Chief
Operating Officer and has served on the Company’s Board of Directors since July
2016. He is a seasoned life science executive with over 20 years of broad
operational expertise. Over the course of his career, Mr. Eisenberg has led all
crucial areas of R&D, operations, manufacturing/quality, business development,
strategic partnering, product development, commercialization, and talent
management. Prior to joining Xenetic, his most recent position was Chief
Executive Officer of Noven Pharmaceuticals, where during his tenure as CEO
revenues more than doubled, the company’s cash increased by more than 300%, and
two new products were launched following the successful filings of New Drug
Applications (NDAs) submitted to the U.S. Food and Drug Administration. Mr.
Eisenberg also was responsible for leading Noven’s Novogyne joint venture with
Novartis (NYSE: NVS), an entity that generated over $300 million in revenue in
its last full year of operation.

 

Mr. Eisenberg commented, “I am very pleased to be appointed to lead Xenetic at
this pivotal point in the Company’s history, and I am prepared for this exciting
challenge. We have a strong team in place, and together we will focus on
continuing to fundamentally transform Xenetic on multiple fronts. We look
forward to advancing our ongoing Phase 2 study of our flagship product, XBIO-101
as candidate for the treatment of progestin resistant endometrial cancer and
announcing interim data from the study in 2018. Beyond XBIO-101, we believe
there is an opportunity to build a growing pipeline of partnerships utilizing
our proven PolyXen™ platform technology.”

 

About Xenetic Biosciences

 

Xenetic Biosciences, Inc. is a clinical-stage biopharmaceutical company focused
on the discovery, research and development of next-generation biologic drugs and
novel orphan oncology therapeutics. Xenetic's lead investigational product
candidate is oncology therapeutic XBIO-101 (sodium cridanimod) for the treatment
of progesterone resistant endometrial cancer. Xenetic's proprietary drug
development platforms include PolyXen, which enables next-generation biologic
drugs by improving their half-life and other pharmacological properties.

 

 

 



 23 

 

 

Xenetic is party to an agreement with Baxalta US Inc. and Baxalta AB (wholly
owned subsidiaries of Shire plc) covering the development of a novel series of
polysialylated blood coagulation factors. This collaboration relies on Xenetic's
PolyXen technology to conjugate polysialic acid (“PSA”) to therapeutic
blood-clotting factors, with the goal of improving the pharmacokinetic profile
and extending the active life of these biologic molecules. Shire is a
significant stockholder of the Company, having invested $10 million in the
Company during 2014. The agreement is an exclusive research, development and
license agreement which grants Shire a worldwide, exclusive, royalty-bearing
license to Xenetic's PSA patented and proprietary technology in combination with
Shire's proprietary molecules designed for the treatment of blood and bleeding
disorders. The first program under this agreement was a next generation Factor
VIII, and this program was terminated by Shire following a Phase 1/2 clinical
trial. Xenetic and Shire are currently exploring whether to engage in further
development of other blood coagulation factors. Additionally, Xenetic has
previously received strategic investments from OPKO Health (Nasdaq: OPK), Serum
Institute of India Limited and PJSC Pharmsynthez.

 

For more information, please visit the Company's website at www.xeneticbio.com
and connect on Twitter, LinkedIn, Facebook and Google+.

 

Forward-Looking Statements

 

This press release contains forward-looking statements for purposes of the safe
harbor provisions of the Private Securities Litigation Reform Act of 1995. All
statements contained in this press release other than statements of historical
facts may constitute forward-looking statements within the meaning of the
federal securities laws. These statements can be identified by words such as
"expects," "plans," "projects," "will," "may," "anticipates," "believes,"
"should," "intends," "estimates," and other words of similar meaning, including
statements regarding changes to the proposals included in the Company’s proxy
statement and the Company’s plans to amend or supplement its proxy statement.
Any forward-looking statements contained herein are based on current
expectations, and are subject to a number of risks and uncertainties. Many
factors could cause our actual activities or results to differ materially from
the activities and results anticipated in forward-looking statements. These
risks and uncertainties include those described in the "Risk Factors" section of
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2016 and filed with the Securities and Exchange Commission on March 31, 2017,
and subsequent reports that it may file with the Securities and Exchange
Commission. In addition, forward-looking statements may also be adversely
affected by general market factors, competitive product development, product
availability, federal and state regulations and legislation, the regulatory
process for new product candidates and indications, manufacturing issues that
may arise, patent positions and litigation, among other factors. The
forward-looking statements contained in this press release speak only as of the
date the statements were made, and the Company does not undertake any obligation
to update forward-looking statements, except as required by law.

 

Contact:

 

Jenene Thomas Communications, LLC.

Jenene Thomas

(908) 938-1475

jenene@jenenethomascommunications.com

 

Source: Xenetic Biosciences, Inc.

 

 

 



 24 

 

 

Schedule 5
Reference

 

[ON HEADED NOTEPAPER OF XENETIC BIOSCIENCES, INC.]

 

To Whom It May Concern:

 

This is to confirm M. Scott Maguire has been employed as the CEO of Xenetic
Biosciences Inc. (ticker: XBIO) since March 2004. During his tenure, Scott
transformed the company from a collection of patents to a clinical-stage NASDAQ
listed company.

 

·A list of a few of his notable accomplishments include:

·Listing on AIM within two years of being appointed CEO

·Moving projects from the bench into the clinic

·Raising capital from India, Russia, Europe and the US

·Completed a number of M&A transactions, including the acquisition of a German
orphan oncology company and an oncology asset acquisition

·Securing a $100M license deal from Baxter (now Shire)

·Securing a series of investments from Shire

·Moving the company from London, UK to Boston, MA

·Listing the company on NASDAQ

 

We would give him the highest recommendation for future employment in an
executive or non-executive capacity.

 

Sincerely yours

 

 

The Board of Directors of Xenetic Biosciences Inc.

 

 



 25 

 

 



This Agreement was executed as a deed on the date stated at the beginning of it.

 

 

Executed as a deed for and
on behalf of Xenetic Biosciences (UK)
Limited in the presence of

 

/s/ Colin Hill



Director

    Witness

 

/s/ Victoria Exley

Signature

 

Victoria Exley

Name

 

Wayside Cottage, Euford SN96DD

Address

 

Solicitor

Occupation

Executed as a deed for and
on behalf of LIPOXEN TECHNOLOGIES
LIMITED in the presence of

 

/s/ Colin Hill



Director

    Witness

 

/s/ Victoria Exley

Signature

 

Victoria Exley

Name

 

Wayside Cottage, Euford SN96DD

Address

 

Solicitor

Occupation

 

 

 

 



 26 

 

 

 

Signed by Scott Maguire

 

/s/ Scott Maguire

 

Witness

 

/s/ Stefano Caupolini

Signature

 

Stefano Caupolini

Name

 

19 Donne Place, London SW32N6

Address

 

Entrepreneur

Occupation

    Executed as a deed for and on
behalf of XENETIC BIOSCIENCES INC. in the presence of

 

JEFFREY EISENBERG

Director

        Witness

 

/s/ Dionne Smith

Signature

 

Dionne Smith

Name

 

4400 Biscayne Blvd.

Miami, FL 33137

Address

 

Executive Assistant

Occupation

 

 

 

 

 

 



 27 

